DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 06/17/2022, have been entered.
	Claims 1, 8, and 20 have been amended.
	Claims 1-20 are pending in the application.
	
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to Applicant’s argument that Stoessel fails to provide for a compound wherein a position analogous to instant A11 and/or A14 comprises a carbene atom, Examiner disagrees.
Stoessel teaches that Ar2, which is analogous to instant A11 and A14, may be selected as any aryl or heteroaryl group with 5 to 13 aromatic ring atoms (paragraph 0012), and gives many exemplary embodiments with a carbene atom (see formulae (17) to (38) on pages 4 to 6). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use an aromatic group comprising a carbene atom at a position analogous to instant A11 and/or A14 with a reasonable expectation of arriving at a blue phosphorescent compound with excellent efficiency and lifetime (paragraphs 0103-0104), as taught by Stoessel.
With respect to Applicant’s argument that the inclusion of a carbene carbon provides desirable results, Examiner notes that no evidence given for this statement and thus not persuasive.
With respect to Applicant’s argument of unexpected results, it is noted that applicant has only provided data from one trial of each compound from a single device structure. A person having ordinary skill in the art would recognize that common endeavors in the field of organic electroluminescent devices, such as improved luminance, external quantum efficiency, device lifetime, color purity, and driving voltage, can be influenced by a multitude of factors such as device layer order, layer thickness, as well as layer composition. There is not enough evidence to support Applicant’s assertion that the claimed improvements are the result of the claimed compound only, and that these same results would be observed over a statistical analysis of multiple trials and multiple device structures.
With respect to Applicant’s argument that Stoessel only provides for compounds with a nitrogen atom at a position analogous to the instant boron atom, though a boron atom was picked from a list of possible definitions, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985), see also MPEP 2123.
For at least these reasons, the rejections are respectfully maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al. (US 2014/0091265 A1).
With respect to claim 1, Stoessel discloses an organic light-emitting device comprising an anode, a cathode, and an organic layer between the electrodes and the emission layer (“active layer”) comprises an organometallic complex according to Formula 1 (paragraph 0082, lines 1-6), which is pictured below.

    PNG
    media_image1.png
    434
    518
    media_image1.png
    Greyscale

In this formula, Ar2 is a pyridine and benzimidazole group where the corresponding “D” is a nitrogen atom (paragraphs 0011, 0013, lines 1-4, and paragraph 0024, lines 18 and 21-22), Ar1 is a benzene group where the corresponding “D” is a carbon atom (paragraphs 0011, 0012 lines 1-4, and paragraph 0020, line 7), A is a boron atom (paragraph 0008), both Y groups are oxygen atoms (paragraph 0009), Ar3 is a benzene group where the corresponding Z groups are carbon atoms (paragraphs 0014, and 0020, line 7), and M is a platinum metal (“transition metal”, paragraph 0007).
This forms the compound below.

    PNG
    media_image2.png
    312
    238
    media_image2.png
    Greyscale

This compound reads on instant Formula 1 when M11 is platinum, ring A11 is a benzimidazole (carbene) group, A12, A13, and A15 are benzene groups, and A14 is a pyridine group, Y11 and Y14 are nitrogen atoms and Y12 and Y13 are carbon atoms, B11 to B14 are single bonds, L1-L3 are single bonds, a1 and a2 are 1 and a3 is 0 so that L3 is not present, X1 and X2 are oxygen atoms, R11-R15 are hydrogen atoms, and R16 and R17 are not present.
Stoessel includes each element claimed, with the only difference between the claimed invention and Stoessel being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which gives organic electroluminescent devices very long lifetime, excellent efficiency, and blue color phosphorescence (paragraphs 0102-0104), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Stoessel teaches the organic light emitting device of claim 1 and the emission layer comprises the compound, as discussed above.
With respect to claims 3 and 4, Stoessel teaches the organic light-emitting device of claim 2, and the emission layer includes two hosts, and the organometallic compound is included in about 0.01 parts by weight to about 30 parts by weight based on 100 parts by weight of the emission layer (paragraph 0151, and TABLE 1 which shows in Example 83, the organometallic is used in 5% concentration with 80% of a first host, and 15% of a second host).
With respect to claim 5, Stoessel teaches the organic light-emitting device of claim 1, as discussed above. While Stoessel does teach that the compounds emit blue light (paragraph 0104), and the device emits light in a range of 380 nm to 750 nm (paragraph 0084, lines 4-5), Stoessel is silent to the emissive wavelength of the blue light emitting compound. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Stoessel reads on a preferred embodiment of the claimed invention, Compound 17, which is interpreted to meet the requirements of the claim. Support for this presumption comes from the use of like materials and like processes when the organometallic compound of Stoessel is used as a phosphorescent emitting material in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be obvious over Stoessel, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of Stoessel was first provided. See MPEP 2112.01 (II). 
With respect to claim 6, Stoessel teaches the organic light emitting device of claim 1, and the device comprises an anode, a hole transport layer, an emission layer, an electron transport layer, and a cathode (paragraph 0083).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the device structure of Stoessel, as Stoessel demonstrates this was a device structure known in the art prior to the effective filing date of the claimed invention.
With respect to claim 7, Stoessel teaches the organic light emitting device of claim 6, and the organic layer may comprise a phosphine oxide material and the material may be used in an electron transport layer (paragraph 0088, lines 1-3 and paragraph 0094).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a phosphine oxide containing material in the electron injection layer as Stoessel teaches this was a known application of phosphine oxide materials.
With respect to claim 8, Stoessel discloses an organometallic complex according to Formula 1 (paragraph 0082, lines 1-6), which is pictured below.

    PNG
    media_image1.png
    434
    518
    media_image1.png
    Greyscale

In this formula, Ar2 is a pyridine and benzimidazole (carbene) group where the corresponding “D” is a nitrogen atom (paragraphs 0011, 0013, lines 1-4, and paragraph 0024, lines 18 and 21-22), Ar1 is a benzene group where the corresponding “D” is a carbon atom (paragraphs 0011, 0012 lines 1-4, and paragraph 0020, line 7), A is a boron atom (paragraph 0008), both Y groups are oxygen atoms (paragraph 0009), Ar3 is a benzene group where the corresponding Z groups are carbon atoms (paragraphs 0014, and 0020, line 7), and M is a platinum metal (“transition metal”, paragraph 0007).
This forms the compound below.

    PNG
    media_image2.png
    312
    238
    media_image2.png
    Greyscale

This compound reads on instant Formula 1 when M11 is platinum, ring A11 is a benzimidazole (carbene) group, A12, A13, and A15 are benzene groups, and A14 is a pyridine group, Y11 and Y14 are nitrogen atoms and Y12 and Y13 are carbon atoms, B11 to B14 are single bonds, L1-L3 are single bonds, a1 and a2 are 1 and a3 is 0 so that L3 is not present, X1 and X2 are oxygen atoms, R11-R15 are hydrogen atoms, and R16 and R17 are not present.
Stoessel includes each element claimed, with the only difference between the claimed invention and Stoessel being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which gives organic electroluminescent devices very long lifetime, excellent efficiency, and blue color phosphorescence (paragraphs 0102-0104), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 9, Stoessel teaches the organometallic compound of claim 8, and M11 is platinum, as pictured above.
With respect to claim 10, Stoessel teaches the organometallic compound of claim 8, and rings A11-A15 are each a benzene group, pyridine group, or a benzimidazole group, as discussed above.
With respect to claim 11, Stoessel teaches the organometallic compound of claim 8, and ring A11 is Formula 2-1(26), when X-25-X28 are carbon atoms, and ring A14 is Formula 2-1(1) when Y15 is a nitrogen atom, and X-21-X24 are carbon atoms.
With respect to claim 12, Stoessel teaches the organometallic compound of claim 8, and ring A11 is a benzimidazole group, Formula 3-1(38), and ring A14 is a pyridine group, Formula 3-1(1) when Y-15 is a nitrogen atom.
With respect to claim 13, Stoessel teaches the organometallic compound of claim 8, and rings A12, A13, and A15 are each a benzene group, as discussed above.
With respect to claim 14, Stoessel teaches the organometallic compound of claim 8, and also teaches condition (i) wherein Y11 and Y14 are both nitrogen.
With respect to claim 15, Stoessel teaches the organometallic compound of claim 8, and each of B11-B14 is a single bond, and M11 and Y11, and M11, and Y14 are coordinate bonds and the other two bonds are covalent.
With respect to claim 16, Stoessel teaches the organometallic compound of claim 8, and L1 and L2 are each a single bond, and a3 is zero.
With respect to claim 17, Stoessel teaches the organometallic compound of claim 8, and R11 to R17 are each selected as hydrogen, or not present as discussed above.
With respect to claim 18, Stoessel teaches the organometallic compound of claim 8, and the polycyclic condensed heteroaromatic moiety is represented by Formula 1-1 when each of X41-X47 are carbon atoms, as pictured above.
With respect to claim 19, Stoessel teaches the organometallic compound of claim 8, and the polycyclic condensed heteroaromatic moiety of Formula 1 is represented by Formula 1-2 when R41-R47 are hydrogen atoms, as pictured above.
With respect to claim 20, Stoessel discloses an organometallic complex according to Formula 1 (paragraph 0082, lines 1-6), which is pictured below.

    PNG
    media_image1.png
    434
    518
    media_image1.png
    Greyscale

In this formula, Ar2 is a pyridine and benzimidazole (carbene) group where the corresponding “D” is a nitrogen atom (paragraphs 0011, 0013, lines 1-4, and paragraph 0024, lines 18 and 21-22), Ar1 is a benzene group where the corresponding “D” is a carbon atom (paragraphs 0011, 0012 lines 1-4, and paragraph 0020, line 7), A is a boron atom (paragraph 0008), both Y groups are oxygen atoms (paragraph 0009), Ar3 is a benzene group where the corresponding Z groups are carbon atoms (paragraphs 0014, and 0020, line 7), and M is a platinum metal (“transition metal”, paragraph 0007).
This forms the compound below.

    PNG
    media_image2.png
    312
    238
    media_image2.png
    Greyscale

This compound is identical to instant Compound 17.
Stoessel includes each element claimed, with the only difference between the claimed invention and Stoessel being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which gives organic electroluminescent devices very long lifetime, excellent efficiency, and blue color phosphorescence (paragraphs 0102-0104), commensurate in scope with the claimed invention. See section 2143 of the MPEP, rationales (A) and (E).
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786